UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7210



TOMMY RICHARDSON,

                                              Plaintiff - Appellant,

          versus


BOYD BENNETT; JOSEPH H. LOFTON; WILLIAM L.
BURDEN, JR.; P. ASBELL; R. BROADNAX,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-04-211-5-BO)


Submitted:   September 16, 2004        Decided:   September 24, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tommy Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Tommy   Richardson   appeals   the   district   court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915(e)(2)(B) (2000).     We have reviewed the record and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court. See Richardson v. Bennett, No. CA-04-211-5-

BO (E.D.N.C. June 21, 2004).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                               AFFIRMED




                                - 2 -